       Case 3:21-cv-00306-JCS Document 1 Filed 01/13/21 Page 1 of 9




1      CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
2      Russell Handy, Esq., SBN 195058
       Amanda Seabock, Esq., SBN 289900
3      Zachary Best, Esq., SBN 166035
       Mail: 8033 Linda Vista Road, Suite 200
4      San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
5      amandas@potterhandy.com
6      Attorneys for Plaintiff
7
8
                           UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10
11     Chris Langer,                              Case No.

12               Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
14     Carl’s Jr. Restaurants LLC, a              Act; Unruh Civil Rights Act
       Delaware Limited Liability
15     Company.

16               Defendants.

17
18          Plaintiff Chris Langer (“Plaintiff”) complains of Carl’s Jr. Restaurants

19   LLC, a Delaware Limited Liability Company (“Defendants”), and alleges as

20   follows:

21
22
       PARTIES:
23
       1. Plaintiff is a disabled individual and a member of a protected class of
24
     persons under the Americans with Disabilities Act. Plaintiff suffers from
25
     Delayed Endolymphatic Hydrops (DEH) which has caused permanent partial
26
     hearing loss. He utilizes a variety of assistive listening devices in his day to day
27
     life, including hearing aids and headphones to compensate, though this still
28
     does not enable him to receive complete aural communication. When

                                              1

     Complaint
       Case 3:21-cv-00306-JCS Document 1 Filed 01/13/21 Page 2 of 9




1    consuming audio content such as movies or tutorials on the internet he turns
2    on closed captioning in order to comprehend all of the content.
3      2. Defendant Carl’s Jr. Restaurants, LLC, (“Carl’s Jr.”) owned or operated
4    the Carl’s Jr. Restaurants located throughout California, including restaurants
5    in San Diego County and San Francisco County, in December 2020.
6      3. Defendant Carl’s Jr. Restaurants, LLC, owns and/or operates the Carl’s
7    Jr. Restaurants located throughout California, including stores in San Diego
8    County and San Francisco County currently.
9      4. Defendant Carl’s Jr. Restaurants, LLC owned or operated the Carl’s Jr.
10   Restaurants website, with a root domain of: carlsjr.com, and all related
11   domains, sub-domains and/or content contained within it, (“Website”) in
12   December 2020.
13     5. Defendant Carl’s Jr. Restaurants, LLC owns or operates the Website
14   currently.
15     6. Defendant Carl’s Jr. Restaurants, LLC owned or operated its Youtube
16   channel in December 2020.
17     7. Defendant Carl’s Jr. Restaurants, LLC owns or operates its Youtube
18   channel currently.
19     8. Plaintiff does not know the true names of Defendants, their business
20   capacities, their ownership connection to the property and business, or their
21   relative responsibilities in causing the access violations herein complained of,
22   and alleges a joint venture and common enterprise by all such Defendants.
23   Plaintiff is informed and believes that each of the Defendants herein, is
24   responsible in some capacity for the events herein alleged, or is a necessary
25   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
26   the true names, capacities, connections, and responsibilities of the Defendants
27   are ascertained.
28


                                            2

     Complaint
       Case 3:21-cv-00306-JCS Document 1 Filed 01/13/21 Page 3 of 9




1      JURISDICTION & VENUE:
2      9. The Court has subject matter jurisdiction over the action pursuant to 28
3    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
4    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”)
5      10. This court has supplemental jurisdiction over Plaintiff’s non-federal
6    claims pursuant to 28 U.S.C. § 1367 because Plaintiff’s Unruh claims are
7    formed from the same case and/or controversy and are related to Plaintiff’s
8    ADA claims. A violation of the ADA is a violation of Unruh. (Cal. Code §51(f).
9      11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b). Defendant
10   is subject to personal jurisdiction in this District due to its business contacts
11   with the District.
12
13     FACTUAL ALLEGATIONS:
14     12. Plaintiff suffers from hearing loss and is a member of a protected class
15   under the ADA.
16     13. Plaintiff relies on subtitles and closed captioning to hear audio in
17   recorded content.
18     14. Carl’s Jr. operates “brick and mortar” facilities throughout California,
19   open to the public, places of public accommodation, and business
20   establishments.
21     15. Carl’s Jr. offers videos on its Website to induce customers to purchase its
22   goods and to provide ideas on how to best use them. Websites and videos are
23   some of the facilities, privileges, or advantages offered by Defendants to
24   patrons of Carl’s Jr.
25     16. Plaintiff was a prospective customer who wished to access Defendant’s
26   goods and services.
27     17. Plaintiff visited the Website in December 2020 to confirm the business
28   was open, and look for information about the company and its products.


                                            3

     Complaint
       Case 3:21-cv-00306-JCS Document 1 Filed 01/13/21 Page 4 of 9




1      18. When Plaintiff attempted to view video content on the Website, he
2    discovered that the videos lacked closed captioning, which made him unable
3    to fully understand and consume the contents of the videos.
4      19. Plaintiff experienced difficulty and discomfort in attempting to view
5    videos including: “Carl’s Jr. The New Monster Angus Thickburger”. As a result
6    of this inaccessibility he was deterred from further use of the Website.
7      20. Currently, the Defendants either fail to provide an accessible website or
8    Defendants have failed to maintain in working and useable conditions those
9    website features required to provide ready access to persons with disabilities.
10     21. Despite multiple attempts to access the Website using Plaintiff’s
11   computer, Plaintiff has been denied the full use and enjoyment of the facilities,
12   goods and services offered by Defendants as a result of the accessibility
13   barriers.
14     22. Plaintiff personally encountered accessibility barriers and has actual
15   knowledge of them.
16     23. By failing to provide an accessible website, the defendants denied
17   Plaintiff full and equal access to the facilities privileges or advantages offered
18   to their customers.
19     24. Plaintiff has been deterred from returning to the website as a result of
20   these prior experiences.
21     25. The failure to provide accessible facilities created difficulty and
22   discomfort for the Plaintiff.
23     26. If the Website had been constructed equally accessible to all individuals,
24   Plaintiff would have been able to navigate the website and avail himself of its
25   goods and/or services.
26     27. Additionally, Plaintiff is a tester in this litigation and seeks future
27   compliance with all federal and state laws. Plaintiff will return to the Website
28   to avail himself of its goods and/or services and to determine compliance with


                                             4

     Complaint
       Case 3:21-cv-00306-JCS Document 1 Filed 01/13/21 Page 5 of 9




1    the disability access laws once it is represented to him that the Carl’s Jr. and
2    Website are accessible.
3      28. Plaintiff is currently deterred from doing so because of Plaintiff’s
4    knowledge of the existing barriers and uncertainty about the existence of yet
5    other barriers on the Website. If the barriers are not removed, Plaintiff will
6    face unlawful and discriminatory barriers again.
7      29. The barriers identified above violate easily accessible, well-established
8    industry standard guidelines for making digital content accessible to people
9    with hearing-impairments to access websites. Given the prevalence of
10   websites that have implemented these standards and created accessible digital
11   content, it is readily achievable to construct an accessible website without
12   undue burden on Carl’s Jr. or a fundamental alteration of the purpose of the
13   Website.
14     30. Compliance with W3C Web Content Accessibility Guidelines
15   (“WCAG”) 2.0 AA standards are a viable remedy for these deficiencies and a
16   standard that has been adopted by California courts for website accessibility.
17     31. It’s been established that failure to remove inaccessible website
18   conditions violates the ADA and California law and requiring compliance with
19   industry access standards is a remedy available to the plaintiff.
20     32. The website content was intentionally designed, and based on
21   information and belief, it is the Defendants’, policy and practice to deny
22   Plaintiff access to the website, and as a result, deny the goods and services that
23   are otherwise available to patrons of Carl’s Jr.
24     33. Due to the failure to construct and operate the website in line with
25   industry standards, Plaintiff has been denied equal access to Defendant’s
26   stores and the various goods, services, privileges, opportunities and benefits
27   offered to the public by Carl’s Jr.
28     34. Closed captioning can be provided at little cost, sometimes free or mere


                                             5

     Complaint
       Case 3:21-cv-00306-JCS Document 1 Filed 01/13/21 Page 6 of 9




1    dollars per minute of video content.
2      35. Closed captioning is supported by numerous third party hosting
3    companies, including the one chosen by Defendants, and can be provided at
4    little cost, sometimes free or mere dollars per minute of video content.
5      36. Given the nature of the barriers and violations alleged herein, the
6    plaintiff alleges, on information and belief, that there are other violations and
7    barriers on the Website that relate to his disability. In addition to the barriers
8    he personally encountered, Plaintiff intends to seek removal of all barriers on
9    the Website that relate to his disability. See Doran v. 7-Eleven (9th Cir. 2008)
10   524 F.3d 1034 (holding that once a plaintiff encounters one barrier, they can
11   sue to have all barriers that relate to their disability removed regardless of
12   whether they personally encountered the barrier).
13     37. Plaintiff will amend the complaint, to provide further notice regarding
14   the scope of the additional demanded remediation in the event additional
15   barriers are uncovered through discovery. However, please be on notice that
16   the plaintiff seeks to have all barriers related to his disability remedied.
17
18   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
19   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
20   Defendants.) (42 U.S.C. section 12101, et seq.)
21     38. Plaintiff re-pleads and incorporates by reference, as if fully set forth
22   again herein, the allegations contained in all prior paragraphs of this
23   complaint. Defendant is a public accommodation with the definition of Title
24   III of the ADA, 42 USC § 12181.
25     39. The website provided by the Defendant is a service, privilege or
26   advantage of Carl’s Jr.’ brick and mortar facility.
27     40. When a business provides services such as a website, it must provide an
28   accessible website.


                                              6

     Complaint
       Case 3:21-cv-00306-JCS Document 1 Filed 01/13/21 Page 7 of 9




1      41. Here, access to an accessible website has not been provided. A failure to
2    provide an accessible website is unlawful discrimination against persons with
3    disabilities.
4      42. Under the ADA, it is an act of discrimination to fail to ensure that the
5    privileges, advantages, accommodations, facilities, goods and services of any
6    place of public accommodation is offered on a full and equal basis by anyone
7    who owns, leases, or operates a place of public accommodation. See: 42 U.S.C.
8    § 12182(a). Discrimination is defined, inter alia, as follows: “A failure to make
9    reasonable modifications in policies, practices, or procedures, when such
10   modifications are necessary to afford goods, services, facilities, privileges,
11   advantages, or accommodations to individuals with disabilities, unless the
12   accommodation would work a fundamental alteration of those services and
13   facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).”
14     43. Here, the failure to ensure that the accessible facilities were available
15   and ready to be used by the plaintiff is a violation of the law.
16     44. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
17   set forth and incorporated therein, Plaintiff requests relief as set forth below.
18
19   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
20   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
21   Code § 51-53.)
22     45. Plaintiff repleads and incorporates by reference, as if fully set forth
23   again herein, the allegations contained in all prior paragraphs of this
24   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
25   that persons with disabilities are entitled to full and equal accommodations,
26   advantages, facilities, privileges, or services in all business establishment of
27   every kind whatsoever within the jurisdiction of the State of California. Cal.
28   Civ. Code §51(b).


                                              7

     Complaint
       Case 3:21-cv-00306-JCS Document 1 Filed 01/13/21 Page 8 of 9




1      46. The Unruh Act provides that a violation of the ADA is a violation of the
2    Unruh Act. Cal. Civ. Code § 51(f).
3      47. Defendants’ acts and omissions, as herein alleged, have violated the
4    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
5    rights to full and equal use of the accommodations, advantages, facilities,
6    privileges, or services offered.
7      48. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
8    discomfort or embarrassment for the plaintiff, the defendants are also each
9    responsible for statutory damages, i.e., a civil penalty. Cal. Civ. Code §
10   55.56(a)-(c).
11     49. Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights
12   set forth and incorporated therein, Plaintiff requests relief as set forth below.
13
14          PRAYER:
15          Wherefore, Plaintiff prays that this Court award damages and provide
16   relief as follows:
17       1. A Declaratory Judgment that at the commencement of this action
18   Defendants were in violation of the requirements of the ADA due to
19   Defendants’ failures to take action to ensure that its websites were fully
20   accessible to and independently usable by hearing-impaired individuals,
21   including providing closed-captioning on all video content containing audio
22   elements.
23       2. Pursuant to 42 U.S.C § 12181, a preliminary and permanent injunction
24   enjoining Defendants from violating the ADA with respect to its website.
25
26
27
28


                                              8

     Complaint
          Case 3:21-cv-00306-JCS Document 1 Filed 01/13/21 Page 9 of 9




1          3. Damages under the Unruh Civil Rights Act § 51 1, which provides for
2    actual damages and a statutory minimum of $4,000 for each offense.
3          4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
4    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52.
5
     Dated: January 12, 2021             CENTER FOR DISABILITY ACCESS
6
7
8
                                         By: ______________________________
9
                                         Russell Handy, Esq.
10                                       Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   1
         Note: the plaintiff is not invoking section 55 of the California Civil Code and
28   is not seeking injunctive relief under the Disabled Persons Act at all.


                                               9

     Complaint
